Citation Nr: 1143861	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to October 1958. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision. 

In April 2010, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the denial and the Court of Appeals for Veterans Claims (Court) vacated the Board's decision in October 2010 and remanded it for action consistent with a joint motion for remand.  

In this case, the Veteran and his representative originally developed a service connection claim for PTSD alone.  However, the Board has expanded the issue to include entitlement to service connection for an acquired psychiatric disorder, after the Court determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board expanded and clarified the issues on appeal at this time, and will consider whether service connection may be awarded for either an acquired psychiatric disorder and/or for PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In an August 2002 VA treatment record, the Veteran reported that his first mental health treatment had been approximately 10 years earlier, when he was hospitalized for several days because of suicidal ideation around marital and other family problems. 

In a December 2008 VA examination report it was again noted that the Veteran had begun receiving psychiatric treatment at VA in approximately 2002, but had been receiving mental health treatment in the private sector beginning approximately 10 years before his first contact with the VA medical center.  Later in the examination report, it was stated that the Veteran's first involvement in mental health treatment was in the early 1980s when he was hospitalized for several days for suicidal ideation associated with the problems in his first marriage.  It was noted that the Veteran was treated at that time with anti-depressant medications, and he was also involved in group therapy (ALANON) and an Adult Children of Alcoholics group.

A review of the Veteran's claims file reveals that no attempt to obtain any private mental health treatment records appears to have been made.  While it has not been specifically identified where or when the Veteran was treated, these records are nevertheless essential to a full understanding of the Veteran's disability picture.  As such, VA must endeavor to obtain the records.

It is also noted that there is some disagreement in the medical opinions of record (namely from VA examinations in November 2008 and December 2009).  While the medical opinions of record unanimously conclude that the Veteran's acquired psychiatric disability existed prior to his entry into military service, it appears that there is some disagreement as to whether the Veteran's military service aggravated the underlying psychiatric condition.  As such, clarification should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any non-VA mental health treatment he has received since leaving service.  In particular the Veteran should be requested to identify where he was hospitalized in the 1980s and who provided his psychiatric care after the hospitalization.  The Veteran should also identify where and when he participated in group therapy (to include ALANON and Adult Children of Alcoholics).  Obtain the necessary permission and then seek any identified records (to include, hospitalization, treatment, and group therapy records).

2.  Then, schedule the Veteran for a VA examination.  The examiner should be provided with the Veteran's claims file, to include any evidence obtained in conjunction with this remand.  A complete rationale should be provided for any opinion expressed.

After examining the Veteran, the examiner should provide an opinion as to whether the Veteran's disability clearly and unmistakably (meaning that it obviously or manifestly) existed prior to service and was not aggravated by service.

If it is concluded that the acquired psychiatric disability, disability increased in severity (.i.e., was aggravated by service), the examiner should then determine whether the evidence clearly and unmistakably establishes that such an increase was either due to the natural progression of the pre-existing condition or was attributable to a temporary flare-up.

In so doing, the examiner should address the VA examiner's opinion in December 2009 that the Veteran's anxiety disorder existed prior to service and was not aggravated by his service, reasoning that the Veteran did not seek psychiatric treatment until 1992 when he had marriage problems.  

The examiner should also address the November 2008 VA examiner's conclusion that the Veteran had a lifelong history of anxiety symptoms that were in part due to having grown up in an abusive home environment, but that were in all probability exacerbated by the Veteran's distressing military experiences.  
 
3.  Once the requested development has been completed, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

